 P20DECISIONSOF NATIONALLABOR RELATIONS BOARD1kwith the Board's practice, permit them to vote in the election directedherein .3We find that the following employees of the Employer constitutea unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act: All production and main-tenance employees, including shipping, receiving, stock handlingemployees and janitors, but excluding office clerical, professionalemployees, watchmen, guards, and supervisors as defined in the Act.5.The Employer contends -that an election should not be directedat this time because after May 31, 1951, it will be unable to secureraw materials required to manufacture its present product.How-ever, the record discloses that the Employer plans to continue oper-ating the business for at least 60 to 90 days after May 31, 1951, witha decreased complement of workers.The record further indicatesthe possibility that operations may be continued indefinitely if theEmployer is able to switch to another product.Under these circuin-stances, as the Employer is still operating its business, as a substan-tial working force will be employed for an indefinite time after May31, 1951, and as the date when operations may cease is indefinite andunpredictable, we believe that the Act will best be effectuated bythe direction of an election.'[Text of Direction of Election omitted from publication in thisvolume.]3H E. Butt GroceryCo., 93 NLRB No. 88.4 Charroin ManufacturingCo., 91 NLRB No. 49;ChoctawCotton Oil Company,84NLRB 660;Blue Star Airlanes, Inc., 73NLRB 663.LOUISVILLE TRANSIT Co.andLOUISVILLE TRANSIT EMPLOYEES UNION,DIVISION 1447, AMALGAMATED ASSOCIATIONOF STREET,ELECTRIORAILWAY & MOTOR COACH EMPLOYEES OF AMERICA, AFL, PETI-TIONER.Case No. 9-RC-1007.April 25, 1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Lloyd R. Fraker,bearing officer.The hearing officer's ruling made at the hearingare-free from prejudicial error and are hereby affirmed.,-Pursuant to the provisions of Section 3 (b) of the Act, the Boardhad delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Houston and Reynolds].Upon the entire record in this case, the Board finds :'The Employer'smotionto dismiss the petitionon various grounds was referred tothe BoardThe motion is hereby denied for the reasons given in paragraphs 1, 3,.and 4 below.94 NLRB No. 12. LOUISVILLE TRANSIT CO.211.Despite the Board's assertionof jurisdiction over this Employerin two earliercases,2the, Employer now moves to dismiss the peti-tion herein on the ground that the effect of its operations on com-merce is insubstantial.The nature of the Employer'sbusiness isessentially the same as at the time of these earlier decisions, and toassert jurisdiction here would accord with the recent policy statementon assertion of jurisdiction over local transit systems set forth in1V.C. King d/b/a Local Transit Lines,91 NLRB 623. (1950)In support of its position the Employer introduced testimony tothe effect that during a 2-week period in September 1950, when itdiscontinued operations because of a strike of its employees, therewere only negligible increases in absenteeism at variousindustrialplants in Louisville.The Employer considers this act tobe control-ling, on the theory that the only proper test of theBoard's jurisdic-tion over a local transit system is whether a stoppageof its opera-tions by industrial strife would result in substantialinterruption to,or interference with, the free flow of commerce.The Board doesnot agree that this is the sole test for the exercise of jurisdiction, evenassuming in argument, that a stoppage of the onlymeans of masstransportation in a city as large as Louisville has no substantial effecton the industrial plants and railroads located there.An equally im-portant factor in determining whether the operation of a local transitsystem has an effect on interstatecommerce isthe benefit whichaccruesto the flow of commerce from the uninterrupted operationof such a facility.3Based on the facts set out in our decision in 90,NLRB 625, which were stipulated by the parties to this proceeding,and the additional information relative to 1950 operations, which donot vary substantially from the earlier figures, we find that the op-erations of the Employer affect commerce within themeaning ofthe Act.2.The labororganizationsinvolved claim to represent certain em-ployees of the Employer.3.The Employer asserts that its contract with LATWU Lodge588, Brotherhood of Railroad Trainmen, and Intervenorherein, is abar to this proceeding.The Brotherhood does not assert this con-tract as a bar, and the other labor organizations involved contendthat an immediate election should be directed despite the contract.8The Louisville Railway Company,69 NLRB 691 and 90 NLRB 678.3N. L R B v Baltimore Transit Company,140 F 2d 51 (C A 4), cert. den. 321U. S. 795. "If Congress may regulate the labor relations of a clothing manufacturer(N L R B v Fainblatt),the wages of an elevator operator in a loft building(KirschbaumCo v Walling),or the grain acreage of a farmer(Wackard v Filburn),because of theeffect these may have on interstate commerce,itwould be absurd to say that its powerdoes not extend to the labor relations of a street transportation company, upon whoseoperation the industrial life of a great city extensively engaged in interstate commerceis so largelydependent." 22DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe contract was entered into as of June 1, 1949, and was originally-effective for a 2-year term, subject to automatic renewal from yearto year thereafter, unless notice was given at least 60 days prior toany termination date. It provided for one reopening as to wage rates,luring its term. In accordance therewith, the parties to the contract.agreed in September 1950 to a wage increase, plus certain additionalpayments contingent on improvement of the Employer's safety rec-'ord.The parties also agreed at that time to extend the term of thecontract an additional 4 months from June 1, 1951, to October 1, 1951.As the contract was extended well before the automatic renewal date.ofApril 1, 1951, and as the petition was timely filed with respect tothe automatic renewal date of the contract, we find that neither theoriginal nor the extended contract is a bar to this proceeding .4We find accordingly, that a question affecting commerce exists con-cerning the representation of employees of the Employer within themeaning of Section 9 (c) (1) and Section 2 (6) and (7) of the Acts4.The appropriate unit :The Employer and the Intervenors agree that the present con-tract unit of all employees, excluding executives, certain managerialand confidential employees, and supervisors is appropriate.The onlydeparture from the contract unit which the Petitioner seeks is the'exclusion of the clerical employees in the Employer's general offices.The Petitioner and the Intervenors are nonetheless willing to act asrepresentative for any unit which the Board finds to be appropriate,while the Employer seeks dismissal of the petition becaues of theinappropriateness of Petitioner's primary choice of a unit.Approximately 50 clerical employees are presently included in thebargaining unit.Thirty-five or so work in the Employer's generaloffices; 6 the remaining clerical employees are assigned to differentmaintenance and operating departments of the transit system. Theyare supervised by individuals who also supervise operations or main-tenance personnel, with whom they work in close contact. The office4 International Harvester Co. (McCormick Works),85 NLRB 1260;Consolidated WesternSteel Corp ,93NLRB 1199. The Employer, however, urges that ratification of ,theextension agreement by a majority of the employees in the bargaining unit, as partof a strike settlement, reestablishes the authority of the Brotherhood as agent for itsprincipals, the employees in the bargaining unit, to negotiate on any bargainable issueincluding that of a new termination date for the contract.The petition, however,raisesa question of representation which can better be resolved by a Board election than byresort to so equivocal an indication of the majority status of the bargaining agent asthe ratification of a strike settlement- agreement, which may well have been otherwisemotivatedGimbel Bros, Inc,87 NLRB 449.5For the reasons given inBoston Machine Works Company,89 NLRB 59, we finditunnecessary to rule on whether the bargaining agent which may be selected in theelection, to be directed herein, is obliged to accept the contract presently in force.6Of the four bargaining contracts the Employer has entered into since June 1946 withvarious labororganizations, two, the 1946 and 1949 contracts, included office clericalemployees,while the 1947 and 1948 contracts excluded them. MILK AND ICE. CREAM DEALERS OF GREATER CINCINNATI AREA 23clericalemployees, on the other hand, have little or no contact witheither the operations, maintenance, or clerical employees assigned tothose departments.The Board sees no cogent reason in this case for departing fromits usualrule to include plant clericals in, and to exclude office clericalemployees from, units of operating and maintenance employees.7We find, therefore, that the following employees constitute a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act:All employees of the Employer employed in the carrying on ofits business and operations in and about Louisville, Kentucky, ex-cluding officers, executives, professional employees, the chief clerk,and the stenographer of the shop department, the schedule engineer,and the schedule maker, traffic checkers, assistant purchasing agent,cashier, chief supervisor, secretaries of the president, vice president,and general manager, transportation manager, employees in theclaims and industrial relations departments, office clerical employees,guards, and supervisors as defined in the Act.[Text of Direction of Election omitted from publication in thisvolume.]' General Petroleum Corporation,83NLRB 514;The Baltimore Transit Company,B9 NLRB 159;Cincinnati,Newport and Covington Railway Company,56 NLRB 820.THEMILKAND ICE CREAM DEALERS OF THE GREATER CINCINNATI,OHIO, AREA AND CAMPBELL AND KENTONCOUNTIES KENTUCKY, ANDHAMILTON, OHIO1andMILKAND ICE CREAM DRIVERS AND DAIRYEMPLOYEES LOCAL UNIONNO.98,INTERNATIONAL BROTHERHOOD OFTEAMSTERS, CHALFFEURS, WAREHOUSEMEN AND HELPERS OF AMERICA,AFL, PETITIONER.Case No. 9-17A-17'V.April 05, 1951Decision and Direction of ElectionsUpon a petition duly filed a hearing was held before SeymourGoldstein, hearing officer.The hearing officer's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.1The following Employers are named as members of this group:The Coors Bros. Co.;The Hyde Park Dairy Company ; Emmert J. Marschman,a sole proprietorship d/b/aClover Leaf Dairy ; G. H. Berling,Inc.; Joseph Hollmann and Fred Hollmann,a partner-ship,d/b/aHollman Bros.Dairy;Harry S.Mandery,a sole proprietorship,d/b/a JohnC.Mandery&Sons; The Kaesenmeyer&Sons Co.;William Hinnenkamp and JosephHinnenkamp,a partnership,d/b/aHinnenkamp Dairy ; Feldman Dairy Company, Inc. ;Leo Ruther and Alfred Ruther,a partnership,d/b/a Meyer&Ruther Dairy;GeorgeRehkamp and Joseph Kahmann,Jr., a partnership,d/b/a Kahmann&Rehkamp Company ;Harry Manse,a sole proprietorship,d/b/a H. Manse Dairy;Cleo.T.Niehoff, a soleproprietorship,d/b/a Geo.T. Niehoff Dairy;The H. Meyer & Sons Dairy Co.;Optkagit,Inc. ; The J. Weber Dairy Co. ; Louis J. Trauth,Sr.,Louis J. Trauth,Jr., and Albert E.Trauth,a partnership,d/b/a Louis J. Trauth Dairy ; H. Miller Dairy Co., Inc. ; Dale94 NLRB No. it